Citation Nr: 1207415	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for paresis of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to April 1964 and from July 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in November 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the Nashville, Tennessee VARO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an evaluation in excess of 60 percent for his service-connected paresis of the left leg.  He has been rated under Diagnostic Code 8520 for paralysis of the sciatic nerve, which provides that severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, which consists of the foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a (2011).

The Veteran underwent a VA examination in May 2011.  The examination report states that the Veteran had left foot drop.  However, the other two criteria for an 80 percent evaluation were not specifically addressed in the examination report.  Once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran must therefore be scheduled for a new VA examination, and the examiner's report must specifically address the three criteria for an 80 percent evaluation. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his service-connected paresis of the left leg. The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted.

The examination report must specifically state whether: 1) the left foot dangles and drops, 2) there is no active movement possible of muscles below the knee, and 3) flexion of the knee is weakened or lost.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


